       Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 1 of 6




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JERMAINE PARKS,                           :
    Petitioner                            :
                                          :             No. 1:20-cv-437
       v.                                 :
                                          :             (Judge Rambo)
                                   1
WARDEN HERMAN QUAY,                       :
   Respondent                             :

                               MEMORANDUM

       On March 17, 2020, pro se Petitioner Jermaine Parks (“Petitioner”), who is

presently incarcerated at the United States Penitentiary Allenwood in White Deer,

Pennsylvania (“USP Allenwood”), initiated the above-captioned case by filing a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.) In

an Order dated April 8, 2020, the Court granted Petitioner leave to proceed in forma

pauperis and directed Respondent to show cause why Petitioner should not receive

the relief he requests. (Doc. No. 6.) Respondent filed his response on April 22,

2020. (Doc. No. 9.) Petitioner has filed neither a traverse nor a motion seeking an

extension of time to do so. Accordingly, because the time period for filing a traverse

has expired, Petitioner’s § 2241 petition is ripe for disposition.




1
 Petitioner initially named “Superintendent USP Allenwood” as the Respondent in this matter.
Respondent’s response indicates that Herman Quay is the current Warden of USP Allenwood.
Accordingly, the Court will direct the Clerk of Court to substitute Warden Quay as the sole
Respondent in this matter.
      Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 2 of 6




I.    BACKGROUND

      On February 2, 2012, Judge Michael M. Baylson of the United States District

Court for the Eastern District of Pennsylvania sentenced Petitioner to serve 76

months’ imprisonment, followed by three (3) years of supervised release, for

committing four (4) counts of bank robbery in violation of 18 U.S.C. § 2113(a).

(Doc. No. 9-1 at 17-19.) Petitioner eventually completed his term of incarceration

and began his term of supervised release. On October 16, 2018, Judge Baylson

found that Petitioner had violated the terms of his supervised release, revoked his

release, and imposed a term of 21 months’ incarceration. (Id. at 23.) Petitioner’s

projected revocation sentence satisfaction date is June 5, 2020. (Id. at 7.)

      After exhausting his administrative remedies, Petitioner filed the instant

§ 2241 petition. In his § 2241 petition, Petitioner asserts that because his original

sentence and his revocation sentence “are the same/unilateral sentence,” he is

entitled to “7 days extra annually” of good time credit pursuant to the First Step Act

of 2018. (Doc. No. 1 at 6-7.) Petitioner maintains that he has already received the

extra days of good time credit for his 21-month revocation sentence but not for his

76-month original sentence. (Id.) Essentially, Petitioner seeks retroactive award of

good time credit based upon his original sentence of 76 months.




                                          2
      Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 3 of 6




II.   DISCUSSION

      “Section 102(b)(1) of the First Step Act ‘amended 18 U.S.C. § 3624(b)(1) to

change the manner in which good time credits are calculated by increasing the

maximum allowable days from 47 to 54 per year.” Villafane v. White, No. 1:19-cv-

702, 2019 WL 234075, at *1 (M.D. Pa. June 3, 2019) (quoting Schmutzler v.

Quintana, No. 5:19-046-DCR, 2019 WL 727794, at *1 (E.D. Ky. Feb. 20, 2019)).

Thus, section 3624(b)(1) now states:

      Subject to paragraph (2), a prisoner who is serving a term of
      imprisonment of more than 1 year other than a term of imprisonment
      for the duration of the prisoner’s life, may receive credit toward the
      service of the prisoner’s sentence, of up to 54 days for each year of the
      prisoner’s sentence imposed by the court, subject to determination by
      the Bureau of Prisons that, during the year, the prisoner has displayed
      exemplary compliance with institutional disciplinary regulations.

18 U.S.C. § 3624(b)(1). Petitioner now asserts that under the First Step Act, he is

entitled to have an additional seven (7) days of good time credit per year for his

original sentence of 76 months.

      Petitioner is correct that, in some sense, his revocation sentence is united with

his original sentence. See Johnson v. United States, 529 U.S. 694, 701 (2000)

(noting, with respect to an ex post facto challenge, that “postrevocation penalties

relate to the original offense”); United States v. Dees, 467 F.3d 847, 853 (3d Cir.

2006) (noting, with respect to a double jeopardy challenge, that “a revocation

sentence should be seen as part of the initial sentence, even when the same act


                                          3
      Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 4 of 6




triggers multiple revocations”). Courts across the country, however, have flatly

rejected the argument that Petitioner now raises. See Bowling v. Hudgins, No. 5:19-

cv-285, 2020 WL 1918248, at *3-4 (N.D. W. Va. Mar. 16, 2020) (rejecting

petitioner’s argument that he was entitled to additional credit towards his supervised

release sentence under the First Step Act because “[t]o hold otherwise would

unjustly enrich the petitioner for new criminal conduct”), Report and

Recommendation adopted, 2020 WL 1917490 (N.D. W. Va. Apr. 20, 2020); Beal v.

Kallis, No. 19-cv-3093 (DSD/HB), 2020 WL 822439, at *2 (D. Minn. Jan. 7, 2020)

(concluding that “[t]he moment that Beal’s prior terms of imprisonment ended was

also the moment that Beal became ineligible for additional good-time credit resulting

from those terms of imprisonment”), Report and Recommendation adopted, 2020

WL 818913 (D. Minn. Feb. 19, 2020); Barkley v. Dobbs, No. 1:19-3162-MGL-SVH,

2019 WL 6330744, at *3 (D.S.C. Nov. 12, 2019) (concluding that petitioner’s

revocation sentence was separate from his original sentence “for the purpose of

calculating good-time credit”), Report and Recommendation adopted, 2019 WL

6318742 (D.S.C. Nov. 25, 2019); Jamison v. Warden, Elkton Fed. Corr. Inst., No.

1:19-cv-789, 2019 WL 5690710, at *3 (S.D. Ohio Nov. 4, 2019) (“Because

petitioner’s revocation sentence is separate from his original sentence for purposes

of calculating good-time credits, he is not entitled to the good-time credits he would

have received on his original 36-month sentence if the First Step Act had been


                                          4
      Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 5 of 6




enacted at the time he was serving that sentence.”), Report and Recommendation

adopted, 2019 WL 6828358 (Dec. 12, 2019); Kieffer v. Rios, No. 19-cv-899

(PJS/SER), 2019 WL 3986260, at *1 (D. Minn. Aug. 23, 2019) (rejecting

petitioner’s argument that the FSA entitled to him to additional good time credit

towards his supervised release sentence from his original sentence).

      This Court agrees with those courts that have already considered the issue.

“Supervised release is imposed as part of the original sentence, but the imprisonment

that ensues from revocation is partly based on new conduct, is wholly derived from

a different source, and has different objectives altogether; it is therefore a different

beast.” United States v. McNeil, 415 F.3d 273, 277 (2d Cir. 2005); see also 28 C.F.R.

§ 2.35(b) (“Once an offender is conditionally released from imprisonment, either by

parole or mandatory release, the good time earned during that period of

imprisonment is of no further effect either to shorten the period of supervision or to

shorten the period of imprisonment which the offender may be required to serve for

violation of parole or mandatory release.”). The Bureau of Prisons, therefore, “acted

properly in declining to apply the [First Step Act’s] new good-time-credit calculation

to [Petitioner’s] term[] of imprisonment that had already concluded before the

effective date of the statute.” Beal, 2020 WL 822439, at *2.




                                           5
       Case 1:20-cv-00437-SHR-EB Document 10 Filed 05/18/20 Page 6 of 6




III.   CONCLUSION

       Based on the foregoing, Petitioner’s petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 (Doc. No. 1) will be denied. An appropriate Order

follows.

                                     s/ Sylvia H. Rambo
                                     United States District Judge

Dated: May 18, 2020




                                       6
